April 7. 1987                                 xi?                +
                                              ,+ffirmed by .._...._._..__.....................
                                                                                t
                                                                         _-’



Eonorable Bill Haley              Opinion No. JR-670
Chairman
Public Education Committee        Re: Applicability of section 19.022
Texas House of Representatives    of the Texas Education Code to a
P. 0. Box 2910                    proposal to transfer 1200 resideu-
Austin, Texas   78769             tial units from one school district
                                  to another

Dear Representative Raley:

     Your inquiry as to the applicability of section 19.022 of the
Texas Education Code is prompted by a proposal to transfer 1200
residential units from the Dallas Independent School District
[D.I.S.D.] to the Richardson Independent School District [R.I.S.D.].
Section 19.022. subchapter B, 'Detachment; Annexation." provides:

            (a) In accordance with this section, territory
         may be detached from a school district and annexed
         to another school district that is contiguous to
         the detached territory. A petition requesting the
         detachment and annexation must be presented to the
         commissioners court of the county to which the
         receiving district is assigned for administration
         purposes by the Central Education Agency and to the
         cmissioners    court of the county to which the
         district from which the territory to be detached is
         assigned   for   administration purposea.      Each
         commissioners court to which a petition is required
         to be presented must conduct a hearing and enter an
         order as provided by this section for the annexa-
         tion to be effective.

             (b) The petition    requesting     detachment           and
          annexation must:

                (1) be signed by a majority of the regis-
             tered voters residing in the territory to be
             detached from one district and added to the
             other; and

                (2) give the metes and bounds of the
             rerritory co be detached from one district and
             added to the other.



                             p. 3067
Honorable Bill Haley - Page 2   (JM-670)




             (c) The proposed annexation must be approved by
          a majority of the board of trustees of the
          receiving district.

              (d) Unless the petition is signed by a majority
          of the trustees of the district from which the
          territory is to be detached, territory may not be
          detached from a school district under this section
          if detachment would reduce that district's tax base
          by d ratio at least twice as large as the ratio by
          vhich it would reduce its membership. The first
          ratio is determined by dividing the assessed value
          of taxable property in the affected territory by
          the assessed value of all taxable property in the
          district, both figures according to the preceding
          year’s  tax rolls. The second ratio is determined
          by dividing the number of students residing in
          the affected territory by the number of students
          residing iu the district as a whole, using member-
          ship 0x1 the last day of the preceding school year
          sod the students' places of residence as of that
          date.

             (a) A school district may not be reduced to an
          area of less than nine square miles.

             (f) Immediately folloving receipt of the peti-
          tion and notice of the approval as required by this
          section, the commissioners court shall give uocice
          of the contemplated change by publishing and
          posting a notice in the manner required for an
          election order under Section 19.003 of this code.
          In addition. the commissioners court shall give
          written notice to the trustees of each affected
          district. The notlce must specify the place and
          date at which a hearing on the matter shall be
          held. At the hearing, affected persons, including
          the trustees of affected districts, are entitled to
          an opportunity to be heard.

             (g) AC the hearing, the commissioners court
          shall consider the social, economic, and educa-
          tional effects of the proposed annexation. After
          the conclusion of the hearing, the commissioners
          court shall make findings as to the social,
          economic, and educational effects and shall, on the
          basis of those findings. adopt an order rejecting
          the petition or transferring the territory and
          redefining the boundaries of the districts affected




                                p. 3068
Honorable Bill Raley - Page 3    (JM-670)




          by the transfer. The findings and order shall be
          recorded in the minutes of the court.

             (h) Title to all real property of the annexed
          district within the territory annexed vests in the
          receiving district, and the receiving district
          assumes and is liable for any portion of the
          annexed district's indebtedness that is allocated
          to the receiving district under Section 19.004 of
          this code.

     Factual information accompanying your inquiry reflects that the
petitioners are residents of a "relatively small isolated area" in the
D.I.S.D. It is the "only [area] in the entire D.I.S.D. in which
children in kindergarten up to the 4th grade are bused over crowded
streets to schools which are located more than 7 miles from our area.
Yet, next door to our area are ample R.I.S.D. schools which are not
being fully urilised, and R.I.S.D. officials have indicated their
willingness to have our area annexed to their district." Petitioners.
pursuant to the provisions of section 19.022. prepared and presented
their petition to the Dallas County ColmmissionersCourt asking that
the area in question be annexed to the Richardson Independent School
District. Upon approval of the petition, the Commissioners Court of
Dallas County. in accordance with the requirements of section 19.022,
gave notice of the contemplated change to the trustees of the affected
districts. Subsequently. "a representative of D.I.S.D. informed us
and others in writing that in his opinion section 19.022 did not apply
but rather section 19.008 which requires D.I.S.D. as well as R.I.S.D.
approval, and that such was not likely."

     You state  that the receiving district had originally indicated
its approval, but in light of the action by D.I.S.D. trustees, the
trustees of the R.I.S.D. have become reluctant to consider sane before
the "approval by D.I.S.D."

     Section 19.008. subchapter A, "General Provisions," provides in
pertinent part:

            (a) &      change in the boundaries of an in-
         dependent   school district governed by an elective
         board of    nine members and located in a county
         having a    population of 100.000 or more is not
         effective   unless approved by a majority of the
         board of    trustees of the district.     (Emphasis
         added).

     Chapter 19 of the Texas Education Code was amended by Eouse Bill
No. 634, Acts 1983. 68th Leg., ch. 285. at 1380. eff. Sept. 1. 1983.
The bill stated that chapter 19. as amended, was to be "a substantive




                                p. 3069
Eonorable Bill Haley - Page 4   (JM-670)




revision of the laws concerning creation, consolidation and abolition
of school districts." Included therein are sections 19.022 and 19.008
which give rise to the issue addressed in your inquiry.

     Sections 19.022 and 19.008, being part of the same act by the
Sixty-eighth Legislature, a well knowo rule of construction set forth
in Attorney General Opinion M-650 (1970) is applicable. There it was
stated:

              'Another fundamental rule requires that a
          statute be construed as a whole and that all of
          its parts be harmonized if possible, so as to give
          effect to the entire act according to the evident
          iutention of the legislature. . . . [T]he Court
          will endeavor to reconcile the various provisions
          of the act, insofar as they may appear to be
          conflicting or inconsistent, to the end that the
          enactment   and every word, phrase, clause, and
          sentence  may have its proper effect.

             Each part of the statute is to be considered in
          connection tith every other part and with the
          entire enactment, in order to produce a harmonious
          whole and to reach the true legislative intent.
          Thus, in case of doubt as to the meaning of a
          particular word, clause, provisions, or section,
          it is to be viewed in the light of all the
          language employed. It follows that a provision
          will not be given a meaning out of harmony with
          other provisions and tnconsistent with the purpose
          of the act, although it would be susceptible of
          such construction standing alone.' 53 Tex. hr.
          2d 229-32, Statutes, Sec. 160.

In an attempt to harmonize the two sections, we must construe chapter
19 as a whole in arriving at the intent of the legislature. Applying
this analysis, it is our opinion that section 19.008 provides an
exception to section 19.022 in that before any changes can be made in
the boundaries of a school district coming withiu the provisions of
section 19.008. a majority of the trustees of chat district must give
its approval. An exception, as a general rule, is strictly construed
and applied. Sea Attorney  General Opinion M-507 (1969).

     The territory sought to be detached under section 19.022 is in
the Dallas Independent School District. This is a school district
governed by a board of nine elective members and located in a county
having a population of more than 100,000. Thus, the Dallas Indepen-
dent School District comes within the provision of section 19.008 and




                                 p. 3070
Honorable Bill Haley - Page 5 (JM-670)




a majority 'of its board of trustees must approve any action which
results in any change in the boundaries of the district.

                              SUMMARY

              Before a transfer of "1200 residential units"
         can be made from the Dallas Independent School
         District to the Richardson Independent School
         District by detachment and annexation of territory
         under section 19.022 of the Texas Education Code,
         a majority of the board of trustees of the Dallas
         Independent School District, in accordance with
         the provisions of section 19.008 of the Texas
         Education Code, must give its approval.

                                        J:$(&@



                                          JIM     MATTOX
                                          Attorney General of Texas

JACREIGRTOWgR
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE ST'EARLgT
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                   p. 3071